DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2022/0078790 A1) hereinafter Park.

Regarding claims 1 and 10 – Park discloses allocating subcarrier for wireless information transfer and power transfer; and allocating power for wireless information transfer with the allocated subcarrier and divided transfer power, refer to Figures 1, 3, 4, 5, and paragraphs [0008], [0010], [0012], [0016], [0043], [0049], [0050], [0054], [0055], [0058], [0060], [0061], [0106], and claim 1.
Regarding claims 2 and 11 – Park discloses arrange a plurality of EAPs (Energy Access Point) in a wireless power transfer coverage configured by a HAP (Hybrid Access Point) in order to overcome receiving sensitivity difference between an EH (Energy Harvesting) receiver and an ID (Information Decoding) receiver, refer to Figures 1, 3, 4, 7, and paragraphs [0052], [0054], [0055], [0060], [0066] to [0069].
Regarding claims 3 and 12 – Park discloses first selecting subcarrier for wireless power transfer; and when the subcarrier is selected, allocating the remaining subcarrier to subcarrier for wireless information transfer according to a subcarrier splitting method, refer to 
Regarding claims 5 and 14 – Park discloses select the subcarrier simultaneously meeting energy requirements of the EH receiver preset based on the subcarrier splitting method and maximizing data rate of the ID receiver, refer to Figures 3, 4, and paragraphs [0011], [0012], [0014], [0016], [0036], [0049], [0055], [0060].
Regarding claims 7 and 16 – Park discloses form the divided transfer power according to ratio by determining the ratio of transfer power to be used for wireless power transfer in the HAP, refer to Figures 3, 4, and paragraphs [0011], [0012], [0014], [0016], [0036], [0049], [0055], [0060].
Regarding claims 8 and 17 – Park discloses readjust the divided transfer power for wireless power transfer and wireless information transfer by considering energy secured through the subcarrier for wireless information transfer, refer to Figures 3, 4, and paragraphs [0011], [0012], [0014], [0016], [0036], [0049], [0055], [0060].
Regarding claims 9 and 18 – Park discloses perform cooperative wireless power transfer in which transfer diversity is applied by using predefined energy symbol, and increase receiving power in the EH receiver, refer to Figures 3, 4, and paragraphs [0011], [0012], [0014], [0016], [0036], [0049], [0055], [0060].
Allowable Subject Matter

Claims 4, 6, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tomasi et al. (US 2018/0198488 A1) discloses simultaneous information and power transfer.
2.	Kim et al. (US 2018/0026820 A1) discloses simultaneous wireless information and power transmission method, and transmission apparatus, and reception apparatus using the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
8 November 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465